COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        In re Kasegwe Felexson and Landstar Ranger, Inc.

Appellate case number:      01-20-00730-CV

Trial court case number: 2019-56215

Trial court:                157th District Court of Harris County

        Relators, Kasegwe Felexson and Landstar Ranger, Inc., filed a petition for writ of
mandamus challenging the trial court’s Order Granting Intervenor’s Motion to Exclude Testimony
on the Reasonableness and Necessity of Intervenor’s Past Medical Expenses. On May 10, 2021,
while the petition was pending, Relators filed a Letter Brief of Additional Authority requesting that
our court consider the recent decision by the Texas Supreme Court in In re Allstate Indem. Co.,
No. 20-0071, 2021 WL 1822946 (Tex. May 7, 2021).
         Having reviewed the petition and the letter brief, the court requests that real party in interest
file a response to the petition and letter brief by no later than July 14, 2021.
        It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau______
                                Acting individually


Date: __June 17, 2021______